Citation Nr: 1232338	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for rectal bleeding, to include claimed as hemorrhoids and anal fissure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1971 to May 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from September 2003 and September 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony before a Decision Review Officer (DRO) in April 2005.  A transcript of that hearing has been associated with the claims file.  

The case was previously before the Board in May 2011, and was remanded for additional development.  With respect to the issues decided herein, the Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

A July 2010 rating action shows that service connection for anxiety disorder and depressive disorder, not otherwise specified (previously denied as anxiety on a direct basis) associated with coronary artery disease/ischemic heart disease (Nehmer grant), was granted and assigned a 50 percent rating from May 29, 2009.  That rating action was not of record when the case was previously before the Board.  In light of the grant of service connection for anxiety disorder and depressive disorder, the Board has recharacterized the remaining issue on appeal with regard to the claimed psychiatric disorder as entitlement to service connection for PTSD and will address that issue below.

The issue of entitlement to service connection for rectal bleeding, to include anal fissure and hemorrhoids, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  



FINDINGS OF FACT

1. The competent and probative medical evidence of record does not demonstrate a current diagnosis of PTSD. 

2. The preponderance of the competent, credible and probative evidence shows that the Veteran's hypertension is aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

2. The criteria for service connection for hypertension secondary to service-connected diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With regard to the issue of service connection for hypertension decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to the issue of entitlement to service connection for PTSD, the Board finds that the VCAA notice requirements have been satisfied by a March 2003, May 2006 and May 20011 letters.  In these letters collectively addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2011 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in the May 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, private treatment records, and VA outpatient treatment records.  The Veteran was provided a VA examination in June 2011.  The examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim of service connection for PTSD.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

The Board has considered all lay and medical evidence as it pertains to the issue in this case.  38 U.S.C.A. §§ 5107(b),7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439  (1995).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470(1994).  However, an appellant who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).   

PTSD


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran's Form DD214 confirms that he had service in Vietnam, and service personnel records establish that he spent 7 months in Vietnam as a field switchboard operator.  He testified during his April 2005 DRO hearing that his unit was attacked in December 1971, and that he saw fellow service members get injured.  He asserts that he experiences recurring nightmares, flashbacks, anxiety and depression as a result of these experiences.  Hence, his alleged stressors involve "fear of hostile military or terrorist activity" and need not be confirmed by objective evidence.  

The claims file contains private treatment records dated between March 2004 and September 2004, which reflect that the Veteran was diagnosed with PTSD, dysthymic disorder, and anxiety disorder not otherwise specified.  His symptoms were noted to include night sweats, panic attacks, "Vietnam flashbacks," anxious affect, and depressed mood.  The Veteran was prescribed antidepressant medication.  A June 2004 letter from the private physician states that the Veteran meets the criteria for a diagnosis of PTSD with delayed onset.  In July 2004, generalized anxiety disorder was diagnosed and dissociative symptoms were noted.  

The claims file contains VA outpatient treatment records which reflect that the Veteran sought follow-up treatment for PTSD in October 2003.  He was assessed as having anxiety and depression in October 2005 and August 2005.  The Veteran was afforded a VA psychiatric evaluation in August 2004, in which the test results were deemed invalid and no diagnosis was provided.  

VA outpatient treatment records contain a November 2007 treatment note which indicates that the Veteran's scores on quantitative assessments did not support a diagnosis of PTSD.  The examiner noted that the Veteran described symptoms more consistent with depression and anxiety.  The record reflects that the Veteran attended group therapy for anger management from December 2005 through March 2006.  He also attended periodic individual mental health appointments, and he was prescribed antidepressant medication.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA mental health examination in June 2011, in which the examiner diagnosed anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified, and opined that it is at least as likely as not that these conditions began during service or were caused by service.  The examiner concluded that the Veteran did not meet the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) for a diagnosis of PTSD.  

As noted above, service connection for anxiety an depressive disorder has been granted, as indicated in the July 2010 rating decision.  As such, the grant of service connection is considered a full grant of the benefit sought on appeal with regard to anxiety and depression disorder and those issues are no longer before the Board.  The Board will consider whether service connection is warranted for PTSD.  After carefully reviewing the relevant evidence, the Board concludes that service connection for PTSD is not warranted.  While there are some diagnoses of PTSD in the outpatient treatment records, the June 2011 VA examination report shows that the examiner concluded that the Veteran did not meet the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) for a diagnosis of PTSD.  The examiner indicated that the Veteran's claims file was reviewed and noted psychiatric treatment and a number of psychiatric diagnoses.  The examiner noted a Axis I diagnosis was anxiety disorder and depressive disorder.  As noted above, service connection is already in effect for anxiety and depressive disorder and the symptoms associated with the service-connected psychiatric disorder are contemplated in rating associated with that disorder.  Thus, the preponderance of the competent and probative medical evidence of record does not show a current diagnosis of PTSD and as such no current disability, so service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  As such, the Board finds that the preponderance of the evidence is against the claim of service connection for PTSD.  


Hypertension

The Veteran is seeking service connection for hypertension, which he contends began in service.  Specifically, he reports that he has suffered 3 strokes, two of which occurred during service.  He also reports that he suffered another stroke shortly after service in 1991 or 1992, due to hypertension.  There is no record of a stroke in his service treatment records, and there is no post-service evidence other than the Veteran's own contentions that hypertension was diagnosed prior to 2002.  Alternatively, he asserts that his current hypertension is caused by service-connected diabetes.  

As noted, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen, 7 Vet. App. at 448.  

The Veteran was afforded a VA examination in October 2005, in which hypertension was diagnosed.  The examiner noted the Veteran's assertion that hypertension was first discovered during an evaluation following a stroke in service in 1990.  Although the medical evidence does not support these claims, the examiner nonetheless accepted the report that hypertension had begun around 1990.  He then opined that it is not logical that hypertension is etiologically related to diabetes since it was diagnosed 12 years prior to the onset of diabetes.  
Because the examiner relied on the Veteran's allegations that he incurred hypertension and stroke in service, when the medical evidence of record does not support these claims, his opinion in this regard is afforded little weight.

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in June 2011, in which hypertension was diagnosed.  The examiner reviewed the record and noted that hypertension was diagnosed in 2002, while diabetes was not diagnosed until 2005.  He concluded that therefore hypertension was not caused by diabetes.  He noted, however, that diabetes can aggravate hypertension over time by causing vascular stiffness and decreased arterial distensibility, which can lead to an increase in systolic blood pressure.  He opined that it is at least as likely as not that the Veteran's hypertension is so affected.  

Based on the foregoing evidence, the Board finds that service connection for hypertension is warranted.  The competent medical evidence establishes that the Veteran's hypertension is aggravated by his service-connected diabetes.  Accordingly, the requirements for service connection are met, and the claim is granted.


ORDER

Service connection for PTSD is denied.  

Service connection for hypertension is granted.


REMAND

The Veteran is seeking service connection for rectal bleeding, also claimed as hemorrhoids and anal fissure, which he contends began during service.  Service treatment records reflect that he complained of chronic constipation as early as January 1972.  In August 1973, he reported chronic constipation with occasional upset stomach and a sigmoid scope was ordered.  He sought treatment for rectal bleeding in October 1979 and again in January 1981, when internal hemorrhoids and irritable bowel syndrome were diagnosed.  A hemorrhoidectomy was conducted in January 1981, and the Veteran continued to report rectal bleeding in April 1981.  Anal fissure, also described as ulcer, was diagnosed in May 1981, and the Veteran underwent a fissurectomy in October 1981.  A hemorrhoidectomy was performed in January 1982.  In May 1987, the Veteran presented with complaints of abdominal cramping; there was no bleeding, and Mylanta was prescribed.  A June 1987 treatment note indicates that x-rays of the upper gastrointestinal tract were negative, and gastritis was diagnosed.  Gastritis was diagnosed again in June 1987.  During his retirement physical examination in November 1990, the Veteran denied any history of "piles or rectal disease," and the examiner noted "no significant history."  No gastrointestinal disorders were noted on examination.  

The claims file contains private treatment records dated in October 2000, which reflect that the Veteran underwent a scope of his entire gastrointestinal tract due to complaints of persistent epigastric pain and rectal bleeding.  A single polyp was detected and removed, and antral gastritis was diagnosed.  A colonoscopy performed in September 2004 was normal.  

The Veteran was afforded a VA examination in August 2004, in which the examiner noted that the Veteran denied any complaints relating to hemorrhoids or rectal bleeding since undergoing surgery in service.  He concluded that the Veteran does not currently have a hemorrhoid disability and that his in-service condition had completely resolved.  However, during his April 2005 DRO hearing, the Veteran reported that he continued to experience rectal bleeding and that the most recent incident was a week prior to the hearing.  VA outpatient treatment records reflect that the Veteran underwent a colonoscopy in June 2007, in which all findings were normal.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in June 2011.  The examiner noted that the Veteran reported that he had rectal bleeding with hemorrhoids in 1985, and that he had rectal bleeding with polyps and anal fissure in 2005.  He indicated that the Veteran denied any current rectal bleeding.  The examiner reviewed the record and noted that the Veteran reported rectal bleeding in service and underwent anal fissurectomy and hemorrhoidectomy.  He also noted that hematochezia was reported in October 2000 but then indicated that there was no history of rectal bleeding or hemorrhoids.  Finally, after noting that the Veteran declined to be examined, the examiner diagnosed rectal bleeding with a remote history of hemorrhoids and fissure.  The examiner did not provide any opinion as to whether the Veteran's reported symptoms are related to service.  

The examination provided in this case is inadequate.  The examiner's report is inconsistent in that he noted complaints and medical records indicating past treatment for rectal bleeding and hemorrhoids yet then indicated that the Veteran did not have a history of rectal bleeding and hemorrhoids.  Moreover, he diagnosed rectal bleeding even though he stated that it was not present at the time of the examination and the Veteran had declined to be examined.  Furthermore, he did not provide an opinion as to the etiology of the claimed symptoms.  

When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, another remand is required in this case to provide the Veteran with an adequate examination of his claimed disability.

Accordingly, the case is remanded for the following actions:
	
1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of claimed his rectal bleeding and hemorrhoids.  The claims file must be available to the examiner for review.  The examiner should conduct a thorough examination, including any indicated tests, and identify any pathology found.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probability) that any currently diagnosed rectal disorder, including hemorrhoids and anal fissure, had its onset during service or is otherwise related to any incident of service.  The examiner should specifically discuss whether any of the Veteran's in-service complaints are indicative of a chronic disability and whether any post-service symptoms, including the epigastric pain and rectal bleeding noted in October 2000, are related to symptoms in service.  

A complete rationale is requested for any opinion expressed.  If the examiner is unable to render an opinion without resort to speculation, he or she should so stated and explain why an opinion would be speculative.  

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


